ON MOTION

ORDER

Julie E. Pearson submits a letter which the court treats as a motion for reconsideration of the court’s June 7, 2011, 458 Fed. Appx. 900, 2011 WL 7446108, order dismissing her petition for review for failure to file the brief required by Fed. Cir. R. 31(a). The Department of Veterans Affairs does not oppose.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) The court’s June 7, 2011 order of dismissal and the mandate be, and the same hereby are, vacated and recalled, and the petition for review is reinstated.
(2) Pearson’s formal brief is due on or before June 23, 2011.